department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh date number release date legend w location x quantity y dollars amount z quantity dear you asked for advance approval of your scholarship grant procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations in code sec_117 description of your request your letter indicates you are operating a scholarship program to students in w to further your purpose of enhancing access to higher education scholarships are granted for high school trade school college university or graduate school assistance the number of students eligible to apply is generally in the range of z individuals letter catalog number 58263t you are required to annually distribute the greater of the net_income of the trust or the amount that must be distributed to satisfy code sec_4942 so the number of scholarships distributed will vary depending on the amount of funds available to be distributed it's estimated that you will award x scholarships in the range y dollars scholarships are not renewable and are made on a one-time basis in addition all scholarships are awarded on an objective and non-discriminatory basis and no scholarship may be awarded to any disqualified_person as defined in code sec_4946 to promote your scholarship program you will annually notify school counselors in w of the scholarships available these counselors also will provide students with scholarship information which is also available on several of the schools websites in order to apply an applicant must submit the scholarship application requiring detailed biographical information a financial statement detailing assets and liabilities of both the parents and the applicant as well as a copy of both the parent's and the applicant's individual federal_income_tax return a current grade transcript a resume a written letter of application containing the following information a statement the applicant is applying for the scholarship what use the applicant will make of the scholarship what the applicant's long range goals are why the scholarship is needed why the applicant feels worthy of the scholarship how past records have shown promise of the applicant being able to carry out future plans and anything else the scholarship committee should know the selection committee also known as the scholarship advisory committee is made up of the acting superintendents of each of the public high schools located in w as outlined in your trust agreement furthermore your trust agreement states that the committee's decisions are absolutely final provided the committee abides by the following general instructions each applicant must be a boy or girl and resident of w scholarships are granted for high school college trade school university or graduate school assistance scholarship payments may be made to defray such expenses as tuition books and other educational expenses while the committee may give consideration to whatever factors it deems appropriate substantial consideration should be given to the financial need of the applicant the scholarship committee reviews the scholarship applications and ranks the applicants based on grade-point-average financial need and their resume financial need is determined through the financial statement of all assets and liabilities from the student letter catalog number 58263t and parent s of the student financial need is then confirmed if the financial statement proves the family does not have sufficient resources available for school each year your trustee advises the committee of the amount of funds available for scholarships after the committee members review and rank the applications the committee then submits the recipient information to your trustee for distribution as well as advises you regarding the amount that should be awarded to each recipient you will pay the scholarship proceeds directly to the school that the recipient will attend for the benefit of the recipient you will also provide a letter to each school specifying the school's acceptance of the funds which constitutes the school's agreement to refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship in addition the school is to notify you if the scholarship recipient fails to meet any term or condition of the scholarship if the school will not agree to such terms the school is to return the check and you will obtain proof of enrollment and a grade transcript from the student you will do this by sending a grant letter to the recipient to sign in order to acknowledge individual expenditure_responsibility before any check is mailed to the student if the student does not sign the agreement and provide proof of enrollment the scholarship will not be awarded you maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants awarded basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii letter catalog number 58263t other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you may report any significant changes to your program by completing form_8940 and sending it to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
